Citation Nr: 1232202	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-07 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed low back disorder.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to September 1966.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the RO.

The Veteran and his spouse provided testimony at a hearing held at the RO before an Acting Veterans Law Judge at the RO in April 2011.  A transcript of this hearing is of record.  The Acting Veterans Law Judge who held the hearing has retired from the Board. 

The Board remanded this matter to the RO for additional development of the record in July 2011.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted, the Veteran was afforded a hearing with the Board in April 2011.  In a letter dated August 10, 2012, the Board informed the Veteran that the Acting Veterans Law Judge who conducted his hearing was no longer employed at the Board.  

Under the applicable regulation of 38 C.F.R. § 20.707, the Veterans Law Judge who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  

The August 10, 2011 letter further offered the Veteran the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2011).  The Veteran was also informed that he had 30 days from the date of the letter to respond to this letter.  If he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  

In a written response received at the Board on August 30, 2012, the Veteran requested a hearing before another Veterans Law Judge to be held at the RO. 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As the Veteran in the present appeal has submitted a timely response request for a second hearing, a remand is necessary to afford him his requested hearing. 

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be schedule for another hearing to be held at the RO before a Veterans Law Judge at the earliest opportunity possible.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice sent to the Veteran referable to the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2011).  Any indicated development also should be completed.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


